Title: To Benjamin Franklin from John Jay, 14 July 1781
From: Jay, John
To: Franklin, Benjamin


Sir,
Madrid 14. July 1781.
I have this Day drawn. a Set of Bills of Exchange on your Excellency in Favour of the Marquis D’Yranda payable at Ninety Days after Date for forty thousand one hundred and twenty five Livres Tournois— I shall soon be obliged to draw also for the Residue of the Money for the two months Bills and for our Salaries.
I have the honour to be, Your Excellency’s most obedt. & humble. Servant
(signed) John Jay
His Exy. Dr. Franklin.
